Franklin App. No. 11AP-652, 2012-Ohio-4732. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in 2012-0808 and 2012-1216, State v. Boykin, and the stay of briefing in this case is lifted.
It is further ordered by the court that the clerk shall issue an order for the transmittal of the *1404record from the Court of Appeals for Franklin County. Because case Nos. 2013-0004 and 2012-1985 have previously been consolidated, the parties shall file two originals of each of the briefs permitted under S.Ct.PraC.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.